Exhibit 10.9 Mortgage Contract China Construction Bank, Hunan Branch 1 Contract Number: 436688643200700011 Mortgagor (Party A):Hunan Sanjiang Electric Power Co., Ltd. Domicile: No. 001 South Power Station RoadZip: Chujiang Township, Shimen County Legal Representative ( Person in-Charge):Hong Zhu Facsimile:Telephone: Mortgagee (Party B): China Construction Bank Co., Ltd. Changde Branch Address: 130 Dongting Avenue Zip: 415000 Person in-Charge: Xiaoping Meng Facsimile:Telephone: 2 Mortgagor (hereinafter “Party A”):Hunan Sanjiang Electric Power Co., Ltd. Mortgagee (hereinafter “Party B”): China Construction Bank Co., Ltd. Changde Branch In order to ensure the execution of the "Renminbi Capital Loan Agreement" (hereinafter referred to as the “Underlying Contract”) between Hunan Sanjiang Electric Power Co., Ltd(hereinafter referred to as the "Debtor") and Party B (contract no.:436688643200700011) and the realization of creditor's right of Party B, Party A desires to provide mortgage to secure the creditor's right formed under the Underlying Contract between Party B and the Debtor.
